Citation Nr: 0006858	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  98-19 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to Dependent and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from June 1946 to January 
1947.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a 1998 RO decision which denied the 
appellant's claim for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1151.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

In October 1998 and March 2000, the appellant indicated she 
wanted a hearing before a Member of the Board at the RO (i.e. 
Travel Board hearing).  As such, a Travel Board hearing must 
be scheduled.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for 
a Travel Board hearing.  Thereafter, the 
case should be returned to the Board, in 
accordance with appellate procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

